
	
		I
		111th CONGRESS
		1st Session
		H. R. 2237
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2009
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to direct the
		  Secretary of Defense to carry out a pilot program to determine the feasibility
		  and desirability of equipping turbojet aircraft in the Civil Reserve Air Fleet
		  with a missile defense system.
	
	
		1.Short titleThis Act may be cited as the
			 Civil Reserve Air Fleet Missile
			 Defense Pilot Program Act of 2009.
		2.Civil Reserve Air
			 Fleet
			(a)Inclusion of
			 missile defense systemsChapter 931 of title 10, United States
			 Code, is amended by adding at the end the following new section:
				
					9516.Missile
				defense systems
						(a)Pilot
				programThe Secretary of
				Defense shall carry out a pilot program to determine the feasibility and
				desirability of equipping turbojet aircraft in the Civil Reserve Air Fleet with
				a shoulder-fired missile defense system.
						(b)Certification of
				missile defense systemThe Secretary of Defense shall certify,
				based on operational tests and evaluations, including prior use on aircraft
				operated by the Armed Forces, an appropriate missile defense system for
				inclusion on turbojet aircraft under the pilot program.
						(c)Minimum number
				of aircraftIn conducting the pilot program, the Secretary of
				Defense shall provide for the inclusion of a missile defense system on not
				fewer than 20 turbojet aircraft in the Civil Reserve Air Fleet.
						(d)ContractsThe
				Secretary of Defense may enter into contracts to carry out the pilot program in
				the same manner as the Secretary may enter into contracts under section
				9512.
						(e)Reports(1)Not later than 60 days after the date of
				enactment of this section, the Secretary shall submit to the Committee on Armed
				Services and the Committee on Appropriations of the Senate and Committee on
				Armed Services and the Committee on Appropriations of the House of
				Representatives a report containing a description of the pilot program. The
				report shall include, at a minimum—
								(A)a description of how funds will be
				allocated under the program;
								(B)a
				schedule for implementation of the program;
								(C)a
				description of testing requirements for missile defense systems under the
				program;
								(D)a statement as to whether aircraft or
				appliances used in carrying out the program will require certification by the
				Administrator of the Federal Aviation Administration; and
								(E)a
				description of the criteria that will be used in selecting the aircraft that
				will be equipped with missile defense systems under the program.
								(2)Before the last day of the pilot program,
				the Secretary shall submit to the Committee on Armed Services and the Committee
				on Appropriations of the Senate and Committee on Armed Services and the
				Committee on Appropriations of the House of Representatives a report on the
				results of the pilot program.
							(f)Duration of
				pilot programThe Secretary
				shall conduct the pilot program during a 2-year period beginning not later than
				30 days after submission of the report under subsection (e)(1).
						(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $75,000,000 for fiscal year
				2010.
						.
			(b)Conforming
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						9516. Missile defense
				systems.
					
					.
			
